Case: 13-12292     Date Filed: 04/25/2014   Page: 1 of 18


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT


                                No. 13-12292
                            Non-Argument Calendar


                   D.C. Docket No. 1:12-cv-03855-TCB



KEITH D. JONES,
FLORESTINE EVANS JONES,

                                    Plaintiffs - Counter Defendants - Appellants,


                                    versus


BANK OF AMERICA, N.A.,

                                        Defendant - Counter Claimant -Appellee.



                Appeals from the United States District Court
                    for the Northern District of Georgia


                                (April 25, 2014)

Before TJOFLAT, PRYOR, and FAY, Circuit Judges.

PER CURIAM:
             Case: 13-12292     Date Filed: 04/25/2014    Page: 2 of 18


      The judgment of the district court is affirmed for the reasons set forth in its

April 19, 2013, Order, attached as Appendix A.

      AFFIRMED.




                                          2
            Case: 13-12292   Date Filed: 04/25/2014   Page: 3 of 18

                                                      APPENDIX A

              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION



KEITH D. JONES and                    )
FLORESTINE EVANS JONES,               )
                                      )      CIVIL ACTION FILE
           Plaintiffs,                )
                                      )      NUMBER 1:12-cv-3855-TCB
v.                                    )
                                      )
BANK OF AMERICA, N.A.,                )
                                      )
           Defendant.                 )



                                 ORDER

     This case comes before the Court on Defendant Bank of America,

N.A.’s motions for default judgment on its counterclaim [20] and for

summary judgment [25], and Plaintiffs Keith D. and Florestine Evans

Joneses’ motion for a determination as to reasonable attorney’s fees [21].


I.   Background

     On March 31, 2004, Plaintiffs purchased land and began building a

house at 5115 Northside Drive, NW, Atlanta, Georgia 30327. Plaintiffs

financed the property purchase and construction with BOA. The house was
            Case: 13-12292      Date Filed: 04/25/2014   Page: 4 of 18




completed sometime in early 2008, and soon thereafter Plaintiffs

consolidated their acquisition and construction loans and entered into a

more conventional loan with BOA.

      On April 21, 2008, the parties signed a new loan agreement. The loan

was evidenced by a $5 million promissory note executed by Plaintiffs in

favor of BOA. The note was collateralized by a security deed conveying to

BOA legal title to the Northside property.

      On March 25, 2011, the note’s maturity date passed without the

parties reaching a new agreement and without Plaintiffs’ paying the

outstanding amount owed under the note. Several months later, on July

22, the parties executed a loan modification agreement, which stated that it

was effective as of March 25.

     The loan modification agreement extended the maturity date of the

note to March 25, 2012, and Plaintiffs agreed therein that the extended date

was for the purpose of allowing them to repay the note, whether by sale,

refinance or other means. Plaintiffs also had to provide BOA with a copy of

the listing agreement evidencing that the property was listed for sale. In

addition, Plaintiffs agreed that the loan documents fully expressed the




                                         2
             Case: 13-12292   Date Filed: 04/25/2014   Page: 5 of 18




parties’ entire agreement and that they waived any claims and defenses

against BOA.

      After executing the loan modification agreement, Plaintiffs defaulted

by failing to pay BOA the amounts due under the note and to pay property

taxes, the latter of which resulted in liens being filed against the property.

By letters dated October 11, 2011, and February 24, 2012, BOA notified

Plaintiffs that they were in default. After the loan matured on March 25,

2012, BOA attempted to negotiate another extension with Plaintiffs on the

condition that Plaintiffs pay the outstanding property taxes.

      Despite indicating that they accepted BOA’s proposed terms for an

extension, including payment of the property taxes, Plaintiffs did not pay

the taxes. From March through August 2012, the parties continued

discussions but were ultimately unable to reach a resolution. Consequently,

on August 16, 2012, BOA sent a third default letter to Plaintiffs, and on

September 25, BOA sent a final demand for payment.

      On November 2, Plaintiffs filed this action in the Superior Court of

Fulton County, Georgia. They aver claims for (1) fraud in the inducement

with respect to the consolidated loan, (2) negligent violation of O.C.G.A.

§ 45-17-8, (3) fraud in the inducement with respect to the loan modification


                                       3
             Case: 13-12292   Date Filed: 04/25/2014   Page: 6 of 18




agreement, (4) bad faith/willful and wanton misconduct, and (5) attorney’s

fees pursuant to O.C.G.A. § 13-6-11. That same day, BOA removed the

action to this Court.

      On November 20, BOA filed an answer and counterclaim. In its

counterclaim, BOA seeks a judgment for the debt Plaintiffs owe, Plaintiffs’

specific performance of paragraph 7 of the security deed and section 7.7 in

the loan modification agreement, and attorney’s fees and expenses

pursuant to O.C.G.A. § 13-1-11 and the indemnity clause in the loan

modification agreement. Plaintiffs did not file a reply to BOA’s

counterclaim, and on January 3, 2013, BOA filed a motion for entry of

default. The next day, the Clerk entered default as to Plaintiffs on BOA’s

counterclaim.

      On January 11, BOA filed a motion for default judgment on its

counterclaim. On January 24, Plaintiffs filed a response to the motion as

well as their own motion, in which they ask the Court to determine whether

BOA’s requested attorney’s fees are reasonable.

      Plaintiffs remain in default, and as of February 12, 2013, they owe

BOA over $5 million, including attorney’s fees and other collection costs.




                                       4
            Case: 13-12292    Date Filed: 04/25/2014   Page: 7 of 18




On February 13, BOA filed a motion for summary judgment on Plaintiffs’

claims.


II.   Discussion

      Review of Plaintiffs’ briefs in opposition to BOA’s motions shows that

they do not oppose the motions in their entirety. The Court first discusses

what is unopposed and then what Plaintiffs dispute.

      In its motion for default judgment, BOA seeks entry of judgment

pursuant to Federal Rule of Civil Procedure 55(b) on count one of its

counterclaim for the outstanding principal on the note, accrued interest,

and reasonable attorney’s fees and expenses. In its motion for summary

judgment, BOA seeks summary judgment on Plaintiffs’ claims and a

monetary judgment equal to the unpaid principal, accrued interest,

reasonable attorney’s fees, and property taxes and insurance coverage paid

by BOA.

      Plaintiffs state that they do not dispute that (1) they owe BOA the

unpaid principal and accrued interest due under the promissory note, and

(2) the annual interest rate is three percent. Accordingly, the Court will

grant BOA’s motions to the extent that they seek a judgment awarding it



                                       5
            Case: 13-12292   Date Filed: 04/25/2014   Page: 8 of 18




the outstanding principal and interest, with interest accruing at three

percent per year.

      Also, in their brief in opposition to BOA’s motion for summary

judgment, Plaintiffs have failed to respond to BOA’s arguments that it is

entitled to summary judgment on their claims. “[A] party’s failure to

respond to any portion or claim in a motion indicates such portion, claim or

defense is unopposed.” Kramer v. Gwinnett Cnty., Ga., 306 F. Supp. 2d
1219, 1221 (N.D. Ga. 2004). Also, “[w]hen a party fails to respond to an

argument or otherwise address a claim, the Court deems such argument or

claim abandoned.” Hudson v. Norfolk S. Ry. Co., 209 F. Supp. 2d 1301,

1324 (N.D. Ga. 2001). Consequently, Plaintiffs have abandoned their

claims. Accordingly, the Court will grant BOA’s motion for summary

judgment thereon.

      Plaintiffs do challenge (1) BOA’s request for judgment for the

property taxes and insurance coverage BOA paid; (2) the portion of BOA’s

motion for default judgment that seeks judgment on its claims for specific

performance on certain contract provisions; and (3) BOA’s request for over

$500,000 in attorneys’ fees. Each argument is addressed below.




                                      6
             Case: 13-12292   Date Filed: 04/25/2014   Page: 9 of 18




      A.    Property Taxes and Insurance Coverage

      Plaintiffs contend that BOA has failed to produce sufficient evidence

showing that it in fact paid the outstanding property taxes and the

insurance premiums. Their contentions are without merit. BOA has

offered through the affidavit of Joseph R. Linus, a senior vice president,

evidence that BOA paid $114,081.20 in overdue property taxes and $37,500

for insurance coverage after Plaintiffs let their fire insurance policy lapse.

Plaintiffs have pointed to no evidence that creates a genuine dispute of fact

as to these amounts.

      However, BOA acknowledges in its reply brief in support of its motion

for summary judgment that Plaintiffs did subsequently renew the insurance

policy, and consequently they are entitled to a partial credit for the

insurance premium BOA paid. On April 12, BOA filed an update, through

the affidavit of Jennifer Banta, one of its employees. Banta testified that

BOA paid $37,500 for insurance coverage on Plaintiffs’ property, with an

effective date of August 15, 2012. In October 2012, Plaintiffs obtained new

insurance coverage, which caused BOA’s policy to be cancelled and BOA to

be issued a refund of $31,642.84. This reduces the judgment to which BOA

is entitled for the insurance coverage to $5,856.16. Accordingly, the Court


                                        7
             Case: 13-12292   Date Filed: 04/25/2014   Page: 10 of 18




will enter judgment in favor of BOA and against Plaintiffs in the amount of

$114,081.20 for unpaid property taxes and $5,856.16 for insurance

coverage.


      B.     Specific Performance of Portions of the Loan Documents

      As stated above, BOA seeks a default judgment that requires Plaintiffs

to specifically perform three contract provisions: paragraph 7 of the

security deed, section 7.7 of the loan modification agreement, and the

indemnity clause in the agreement. Plaintiffs contend that BOA is not

entitled to this relief.


             1.    Paragraph 7 of the Security Deed and Section 7.7 of
                   the Loan Modification Agreement

      Paragraph 7 of the security deed requires Plaintiffs to take any actions

necessary to correct any defects in the loan documents, and section 7.7 of

the loan modification agreement requires Plaintiffs to take any actions

necessary for BOA to have a perfected security interest in and title to the

property. Plaintiffs argue that BOA is improperly asking this Court to

require that they abide by provisions they have never disputed as valid and

that BOA has never sought to enforce.



                                        8
            Case: 13-12292    Date Filed: 04/25/2014   Page: 11 of 18




      Specific performance is one of three remedies for breach of contract,

PMS Constr. Co. v. DeKalb Cnty., 257 S.E.2d 285, 287 (Ga. 1979), and BOA

has not pled that Plaintiffs breached the provisions it seeks specific

performance of. Indeed, it admits that it has not asked Plaintiffs to perform

under these provisions and doubts that it will have to. In addition, specific

performance is an equitable remedy that applies when “damages

recoverable at law would not be an adequate compensation for

nonperformance.” O.C.G.A. § 23-2-130. BOA has not pled that specific

performance is necessary because it lacks an adequate legal remedy. Thus,

the Court finds that BOA has not stated a claim for specific performance

upon which relief may be granted; consequently, the entry of default

judgment would be improper. See Chudasama v. Mazda Motor Corp., 123
F.3d 1353, 1371 n.41 (11th Cir. 1997) (“default judgment cannot stand on a

[counterclaim] that fails to state a claim”).

      Perhaps BOA intended to plead the claim as a request for declaratory

judgment that these provisions were enforceable against Plaintiffs.

However, this request is not in the counterclaim, and more importantly, is

moot in light of Plaintiffs’ in judicio admission that paragraph 7 of the

security deed and section 7.7 of the loan modification agreement are valid


                                        9
            Case: 13-12292     Date Filed: 04/25/2014   Page: 12 of 18




and enforceable. Accordingly, the Court will deny BOA’s motions to the

extent they seek default judgment on count two of its counterclaim.


            2.     Indemnity Clause

      With respect to the indemnity clause in section 7.16 of the loan

modification agreement, Plaintiffs agree that it is valid and that they are

bound thereby. However, they contend that BOA is not entitled to default

judgment on this clause if entry of default judgment “would actually

terminate or seek to terminate any of Plaintiffs’ claims against the Bank, as

those claims all sound in fraud, deceit and gross negligence.” This

argument is moot, though, in light of Plaintiffs’ subsequent abandonment

of their claims against BOA.

      In addition, any relief sought by BOA pursuant to the indemnity

clause in count three is moot in light of Plaintiffs’ in judicio admission that

the clause is enforceable against them. Consequently, the Court will deny

this portion of BOA’s motion for default judgment.

      Nonetheless, the Court does find that BOA is entitled to default and

summary judgment on count three of its counterclaim to the extent that it

seeks attorney’s fees and expenses pursuant to O.C.G.A. § 13-1-11. This is

discussed below.

                                        10
                Case: 13-12292    Date Filed: 04/25/2014   Page: 13 of 18




          C.    Attorney’s Fees

          In both of its motions, BOA seeks attorneys’ fees and expenses related

to its collection efforts. Count three of its counterclaim presents two bases

for the fees and expenses (the indemnification clause and O.C.G.A. § 13-1-

11), and BOA explains that it seeks them pursuant to the indemnification

clause only in the event the fees provided by O.C.G.A. § 13-1-11 are not

adequate. As application of O.C.G.A. § 13-1-11 results in an award of over

$500,000 in fees and expenses, relief under the indemnification clause is

unnecessary, and the Court limits its analysis to the statutory basis for

relief.

          The security deed, note and loan modification agreement all state that

BOA may seek attorney’s fees and expenses related to Plaintiffs’ default. In

count three of its counterclaim, BOA seeks the fees and expenses pursuant

to the note and modification agreement. The note provides,

          If [BOA] has required [Plaintiffs] to pay immediately in full as
          described above, [BOA] will have the right to be paid back by
          [Plaintiffs] for all of its costs and expenses in enforcing this
          Note to the extent not prohibited by applicable law. Those
          expenses include, for example, reasonable attorneys’ fees.

The loan modification agreement provides that “[u]pon the occurrence of a

default or Event of Default, [Plaintiffs] agree[] to pay any additional


                                           11
            Case: 13-12292   Date Filed: 04/25/2014   Page: 14 of 18




attorneys’ fees and others fees and expenses upon request by [BOA] in

accordance with the terms of the Loan Documents,” and that Plaintiffs

“shall reimburse [BOA] for any reasonable costs and attorneys’ fees

incurred by [BOA] in connection with the enforcement or preservation of

any rights or remedies under this Agreement.”

      Neither the note nor modification agreement provides for fees and

expenses equal to a certain percentage of the outstanding principal and

interest; consequently, O.C.G.A. § 13-1-11(a)(2) applies. Applying the

formula in subsection (a)(2), BOA contends that it is entitled to recover

over $500,000 in fees and expenses.

      In their brief in opposition to the motion for default judgment,

Plaintiffs contend that this amount is unreasonable and that under

subsection (b)(1) they can ask the Court determine a reasonable amount.

Accordingly, Plaintiffs filed a motion for determination of reasonable

attorney’s fees.

      BOA responds that subsection (b)(1) does not apply because the

former version of the statute applies to this case, which does not allow

courts to determine whether the statutory amount is reasonable. The Court

agrees.


                                      12
            Case: 13-12292   Date Filed: 04/25/2014   Page: 15 of 18




      On May 2, 2012, an amended version of O.C.G.A. § 13-1-11 went into

effect. Among other things, the amended statute changed subsection (b) to

allow courts to determine whether the statutory amount—if greater than

$20,000—was a reasonable amount of attorney’s fees. The legislature

provided that the revised statute would apply only to contracts executed on

or after July 1, 2011. Act of May 2, 2012, 2012 Ga. Laws 725 (revising

O.C.G.A. §§ 13-1-11 & 16-1-12).

      Plaintiffs contend that because the loan modification agreement was

entered into after July 1, 2011, the amended version of the statute applies,

and they can ask the Court to determine a reasonable amount of attorney’s

fees. However, accepting Plaintiffs’ argument would mean that the loan

modification agreement superseded the note, and thus its execution date

controls. This is contrary to the language of the loan modification

agreement and the parties’ intent.

      “Where, after the execution of a promissory note, a renewal or new

note is executed for the same debt, it is the general rule that the second

instrument does not of itself operate as a . . . novation extinguishing the

first note, unless there is an agreement between the parties to that effect.”

Farmers & Merchants Bank of Charing v. Rogers, 189 S.E. 274, 276 (Ga.


                                      13
            Case: 13-12292   Date Filed: 04/25/2014   Page: 16 of 18




Ct. App. 1936); see also Remler v. Coastal Bank, 354 S.E.2d 79, 81 (Ga. Ct.

App. 1986) (because guarantor failed to present any evidence that parties

agreed that later note would act as novation to earlier note, earlier note was

not cancelled).

      Here, the agreement explicitly states that it “shall not be construed to

be a novation of any of the Obligations owing to [BOA] under or in

connection with any of the Loan Documents,” which include the note. The

agreement also provides that the “rights and remedies of [BOA] under this

Agreement and the Loan Documents shall be cumulative and not exclusive

of any rights or remedies which it would otherwise have.” This language

makes clear that execution of the agreement did not supersede or cancel the

note. See id. at 80 (“when the language employed by the parties in their

contract is plain, unambiguous, and capable of only

one reasonable interpretation, . . . the language used must be afforded its

literal meaning and plain ordinary words must be given their usual

significance”). Consequently, the note’s execution date determines which

version of the statute applies—in this case the former version.

      Because the note’s execution date controls, the Court bases BOA’s

recovery of attorney’s fees and expenses on the note’s provision providing


                                      14
             Case: 13-12292   Date Filed: 04/25/2014   Page: 17 of 18




for such, as opposed to the loan modification provisions. Thus, the Court

will deny Plaintiffs’ motion and grant BOA’s motions to the extent they seek

attorney’s fees under the note pursuant to O.C.G.A. § 13-1-11(a)(2).


III.   Conclusion

       Plaintiffs’ motion for a determination of reasonable attorney’s fees

[21] is DENIED.

       Bank of America’s motion for default judgment [20] is GRANTED IN

PART and DENIED IN PART. It is GRANTED with respect to counts one

and three of its counterclaim and DENIED with respect to count two.

       Bank of America’s motion for summary judgment [25] is GRANTED,

and Plaintiffs’ claims are DISMISSED WITH PREJUDICE.

       On or before May 3, 2013, at noon, Bank of America shall email to the

Court (at alice_snedeker@gand.uscourts.gov) a proposed final judgment

that awards BOA the outstanding principal under the note, accrued interest

through May 3, the per diem rate of future interest at 3% per year (which

shall not be calculated on interest), $114,081.20 for property taxes,

$5,856.16 for insurance coverage, and attorney’s fees consistent with

O.C.G.A. § 13-1-11(a)(2). BOA shall include with its email a spreadsheet

that shows how it calculated the judgment amounts.

                                       15
     Case: 13-12292   Date Filed: 04/25/2014   Page: 18 of 18




IT IS SO ORDERED this 19th day of April, 2013.




                                    Timothy C. Batten, Sr.
                                    United States District Judge




                               16